UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

 

sini wtmnascssreeeRiN eS X
20-cv-485
Sarah Edmondson, et al
Plaintiffs
Vv NOTICE OF MOTION
Keith Raniere, et al TO ADMIT COUNSEL
Defendants PRO HAC VICE
X

 

TO: Opposing Counsel

 

 

PLEASE TAKE NOTICE that upon the annexed affidavit of movant in support of this motion and
the Certificate(s) of Good Standing annexed thereto, |_ Aarthi Manohar will move this
Court pursuant to Rule 1.3(c) of the Local Rules of the United States District Courts for the
Southern and Eastern Districts of New York for an order allowing the admission of movant, a

member of the firm of _Kohn, Swift & Graf, P.C. and a member in good standing of

 

the bar(s) of the State(s) of _ Pennsylvania , aS attorney pro hac

 

vice to argue or try this case in whole or in part as counsel for

Plaintiffs Sarah Edmondson, et al . There are no pending disciplinary

 

proceedings against me in any state or federal court. (If there are any disciplinary proceedings,

describe them.)

 

Dated: : [ 2! [2020

 

Signature of Movant

Firm Name Kohn, Swift & Graf, P.C.
Addréss_1600 Market Street Suite 2500
Philadelphia, PA 19103

Email amanohar@kohnswift.com
Phone 215-238-1700

 

 

 

 
